Title: To Benjamin Franklin from Watson & Cossoul, 23 July 1782
From: Watson & Cossoul
To: Franklin, Benjamin


Sir—
Nantes 23d July 1782.
Being informed by Majr. Shurburn, that your Excellency, had made mention of some Gentleman at Paris, in the Intention of taking their Passage on board the Argo for America—We make free to acquaint your Excellency that the Argo is to our Address; and that she mounts 16—9 lb. & 2—18 lb. & is exceedinly well Calculated for receiving several other Passengers having a double Cabbin, she is a french Frigate built Ship— Should you Occasion to freight the Ship for public Stores for Boston—we shall be able to receive upwards of a hundred Tons—immediately, and intend to dispatch the Ship by the 15th. Augt. We have the Honor to be most respectfully—Yr. Excellency’s very Hum. Serts.
Watson & Cossoul
The Hon’ble Benjn. Franklin Esqr. Paris.
 
Addressed: The Hon’ble / Benjn. Franklin Esqr. / Passy
Notation: Watson & Cossoul 23 July 1782—
